NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 21 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    20-10298

                Plaintiff-Appellee,             D.C. No. 4:10-cr-00607-JSW-2

 v.
                                                MEMORANDUM*
DAMON SYKES,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Northern District of California
                    Jeffrey S. White, District Judge, Presiding

                             Submitted May 18, 2021**

Before:      CANBY, FRIEDLAND, and VANDYKE, Circuit Judges.

      Damon Sykes appeals from the district court’s order denying his motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We have jurisdiction

under 28 U.S.C. § 1291. Reviewing for abuse of discretion, see United States v.

Aruda, 993 F.3d 797, 799 (9th Cir. 2021), we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Sykes contends the district court abused its discretion when, without first

considering whether his proffered conditions of release were enough to assure the

safety of the community, it found that the factors listed in 18 U.S.C. § 3553(a),

particularly the danger he posed to the community, did not support a sentence

reduction. He argues that his proposed release plan, considered in the context of

his positive behavior while in prison rather than his criminal history, warranted

granting his motion.

      The district court did not abuse its discretion in concluding that Sykes posed

a danger to the community in light of the seriousness of his armed bank robbery

offense, committed while on supervised release for a previous armed bank robbery

conviction, and his prior convictions. The court properly weighed the § 3553(a)

factors, including Sykes’s rehabilitation and excellent custodial record, and did not

abuse its discretion in concluding that the totality of the factors weighed against

reduction. See United States v. Robertson, 895 F.3d 1206, 1213 (9th Cir. 2018) (a

district court abuses its discretion only if its decision is illogical, implausible, or

without support in the record).

      AFFIRMED.




                                            2                                      20-10298